DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 01 March 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 03 September 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 20-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. WO 2010/137954 in view of Kilber et al. US 2010/0288131 and Doglioni Majer US 2015/0201792 and Zweed US 2014/0170281.
Regarding claims 1, 2, Kamerbeek discloses a cup for a coffee capsule, comprising a containment body extending between a bottom and an upper edge and further comprising, at the upper edge, an annular flange which extends around an axis and which has a rear face directed towards the containment body and a front face adapted to receive a cup sealing lid to form the capsule (page 2, lines 10-30), and wherein the annular flange has, on its rear face, an annular 
Kamerbeek does not expressly disclose wherein the containment body and the annular flange are defined by a multilayer structure as claimed; however, Kamerbeek teaches the cup and ridges are made of the same plastic (polypropylene) material (page 15, line 5), thus the inner layer is made of a plastic material, defining the front face of the annular flange and inside surface of the containment body, and an outer layer defining the outside surface of the containment body and being made of a plastic material. Kamerbeek also states the outer material is easily deformable (“ridges have slender form, allowing easy deformation”) (page 13, line 5). Therefore, since the outer ridges are considered the “outer layer” and are taught to be slender in form and easily deformable when in contact with the brewer, one would expect the outer layer to have a hardness lower than the hardness of the inner layer, since it is only the outer layer taught to be easily deformable.  
Kamerbeek does not expressly disclose an intermediate layer between the inner layer and the outer layer as claimed. 
Kilber discloses a coffee capsule comprising a unitary molded multilayer plastic sheet with intermediate gas barrier layers [0041, 0054] and wherein individual layer thickness will vary [0042]. Kilber also teaches the interior layer is constructed to withstand the heated liquid which contact the interior beverage ingredients and [0042-44] and states the outer area is 
As such, one of ordinary skill in the art would have been motivated to modify the invention of Kamerbeek by the use of a multilayer structure film comprising layers of varying hardness, with the outer layer being softer, i.e., easy to puncture, and with an inner layer being able to withstand high temperature/pressurized fluid, since Kilber teaches capsules with said construction performed best with respect to brew and puncture tests [0117].  
With respect to applicants present amendment, “wherein the rear-face of the annular flange lays on a reference plane…”, modified Kamerbeek does not expressly disclose the claimed limitations, however, said limits are directed to the configuration of the grooves, recess, protrusion along the surface of the flange, width, and would have been an obvious matter of choice to one of ordinary skill (MPEP 2144.04 (IV)(B)).  Kamerbeek clearly disclosed ridges and groove (Kamerbeek’s “plurality of teeth”) and wherein the ridge forms a protrusion protruding from the reference plane (see Figures 3, 4, 6). Kamerbeek also teaches the ridges “has a substantially triangular shape” (page 12, line 15), and while it is acknowledged that Kamerbeek does not expressly recite the top wall forms a plateau, the “substantially triangular shape” is not a sharp point and would broadly encompass a small flat top. Furthermore, it is also taught by Doglioni Majer and Zweed  that protrusion which extend from the flange may be triangular, ridge-like or flat (Doglioni Majer [Figure, 0018, 0061]; Zweed, [Figures, 008, 0042] and provide the necessary tight seal between the capsule and machine. Thus, as stated above, the configuration of the grooves, recess, protrusion along the surface of the flange and radial width 
Regarding claim 3, claim 1 is applied as stated above. Kamerbeek discloses wherein the annular ridge is adjacent to the groove on the outer side of groove and extends away from the rear face of the annular flange (Figures 1-3). 
Regarding claim 4, claim 1 is applied as stated above. Kamerbeek discloses a cup having an annular flange, groove, and ridge (Figures and page 10) and the profile of Kamerbeek has a rectilinear stretch “substantially parallel” to the X axis (Figures 1-3). Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed components, in configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 5, claim 1 is applied as stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed radial extension, in a configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the 
Regarding claim 6, claim 1 is applied as stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed radial extension of the annular zone, a radial extension of the groove and a radial extension of the annular ridge, in a configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 7, claim 1 is applied as stated above. The cup of Kamerbeek comprises an annular ridge which would naturally have an outside wall which is distal from the body of the cup; however, Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed incline and angle, in a configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 8, claim 1 is applied as stated above. It would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed annular joining zone and groove, in a configuration which would allow the cup to fit within a coffee maker and 
Regarding claim 9, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup in a configuration which allows for the cups to be stacked, so to minimize packaging and shipping requirements.
Regarding claim 10, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup having any bottom shape desired and able to fit within the coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 20, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup having a border, as claimed to allow the cup to fit within the coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 21, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup having any radial width of the border which is able to fit within the coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claims 22 and 23 claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup in a configuration which allows for the cup to be used in the proper coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kamerbeek fails to disclose the claimed groove recessed with respect to the reference plane of the lower face of the flange, in combination with a ridge protruding from the reference plane and that the ridge has a top wall whose radial width is greater than the depth of the groove; however, as stated in the above rejection of claim 1, the configuration of the grooves, recess, protrusion along the surface of the flange and radial width would have been an obvious matter of choice to one of ordinary skill and one would have been 
Applicant also argues that Kamerbeek and Kilber fail to disclose that material of the inner layer has greater hardness than the material of the outer layer; however, as stated above, both Kamerbeek and Kilber disclose the “outer layer” as easily deformable/pierceable and the inner layer as capable of withstanding the brew process (see above rejection) and one of ordinary skill in the art would have been motivated to modify the invention of Kamerbeek by the use of a multilayer structure film comprising layers of varying hardness, with the outer layer being softer, i.e., easy to puncture, and with an inner layer being able to withstand high temperature/pressurized fluid, since Kilber teaches capsules with said construction performed best with respect to brew and puncture tests [0117].  Thus, applicant’s arguments are not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792